 
Exhibit 10.24

EMPLOYMENT AGREEMENT


This Employment Agreement (the “Agreement”) is effective on June 2, 2008 (the
“Effective Date”), by and between First Reliance Bank, a South
Carolina-chartered bank and wholly owned subsidiary of First Reliance
Bancshares, Inc. (the “Bank”), and Craig S. Evans an officer of the Bank (the
“Executive”).


WHEREAS, the Executive is being employed as an officer of the Bank, possessing
unique skills, knowledge, and experience relating to the Bank’s business, and
the Executive is expected to make major contributions to the profitability,
growth, and financial strength of the Bank and affiliates,


WHEREAS, none of the conditions or events included in the definition of the term
“golden parachute payment” that is set forth in Section 18(k)(4)(A)(ii) of the
Federal Deposit Insurance Act [12 U.S.C. 1828(k)(4)(A)(ii)] and in Federal
Deposit Insurance Corporation Rule 359.1(f)(1)(ii) [12 CFR 359.1(f)(1)(ii)]
exists or, to the best knowledge of the Bank, is contemplated insofar as the
Bank or any affiliates are concerned.


NOW THEREFORE, in consideration of these premises, the mutual covenants
contained herein, and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows.


ARTICLE 1
EMPLOYMENT


1.1           Employment.  Effective on the date above and continuing for the
term as specified in section 1.3 of the Agreement, the Bank hereby employs the
Executive to serve as Chief Operating Officer of the Bank according to the terms
and conditions of this Employment Agreement.  The Executive hereby accepts
employment according to the terms and conditions of this Agreement.


1.2           Duties.  As Chief Operating Officer of the Bank, the Executive
shall serve in accordance with the Bank’s Articles of Incorporation and Bylaws,
as each may be amended or restated from time to time, and under the direction of
the Bank’s President and Chief Executive Officer.  The Executive shall serve the
Bank faithfully, diligently, competently, and to the best of the Executive’s
ability.  The Executive shall exclusively devote full working time, energy, and
attention to the business of the Bank and to the promotion of the Bank’s
interests throughout the term of this Agreement.  Without the written consent of
the Bank’s Chief Executive Officer, during the term of this Agreement the
Executive shall not render services to or for any person, firm, corporation, or
other entity or organization in exchange for compensation, regardless of the
form in which the compensation is paid and regardless of whether it is paid
directly or indirectly to the Executive.  Nothing in this Article 1 shall
prevent the Executive from managing personal investments and affairs, provided
that doing so does not interfere with the proper performance of the Executive’s
duties and responsibilities under this Agreement.


 
 

--------------------------------------------------------------------------------

 

1.3           Term of Agreement.  The initial term of employment under this
Agreement shall be for the period commencing upon the effective date of this
Agreement and ending three calendar years from the effective date of this
Agreement, unless terminated as provided in Article 3 of this
Agreement.  Thereafter, upon each anniversary date of the effective date, this
Agreement shall automatically be extended for an additional year unless
terminated as provided in Article 3 of this Agreement.


ARTICLE 2
COMPENSATION AND OTHER BENEFITS


2.1           Base Salary.  In consideration of the Executive’s performance of
the obligations under this Agreement, the Bank shall pay or cause to be paid to
the Executive a salary at the annual rate of not less than $200,000.00.  The
Executive’s salary shall be reviewed annually by the Bank’s Chief Executive
Officer or by the board of directors or the board committee having jurisdiction
over executive compensation.  The Executive’s salary, as the same may be
increased or decreased from time to time, is referred to in this Agreement as
the “Base Salary”.


2.2           Benefit Plans.


(a)           The Executive shall be eligible throughout the term of this
Agreement to participate in any and all officer or employee compensation, bonus,
incentive, and benefit plans in effect from time to time, including without
limitation plans providing pension, retirement, medical, dental, disability, and
group life benefits, and to receive any and all other fringe benefits provided
from time to time, provided that the Executive satisfies the eligibility
requirements for the plans or benefits.


2.3           Allowances and Reimbursement.


(a)           The Executive will receive a monthly cell phone allowance of
$75.00 and the Bank will pay the monthly dues for the Executive’s membership in
a local Country Club.


(b)           Upon submission of appropriate documentation by the Executive and
approval by the Bank’s President and Chief Executive Officer or by board of
directors or board committee appointed for such purpose, the Bank agrees to
reimburse the Executive for all out-of-pocket expenses incurred performing the
obligations under this Agreement, including but not limited to all reasonable
business travel and entertainment expenses incurred while acting at the request
of or in the service of the Bank and reasonable expenses for attendance at
annual and other periodic meetings of trade associations.  To be reimbursable
each expense must be of a nature qualifying it as a proper deduction on the
Bank’s income tax returns as a business expense rather than deductible
compensation to the Executive.  The records and other documentary evidence
submitted by the Executive to the Bank with each request for reimbursement shall
be in the form required by applicable statutes and regulations issued by
appropriate taxing authorities for the substantiation of expenditures as
deductible business expenses of the Bank rather than deductible compensation to
the Executive.


 
2 of 14

--------------------------------------------------------------------------------

 

2.4           Vacation.  The Executive shall be entitled to paid annual vacation
and sick leave in accordance with policies established from time to time by the
Bank.  The Executive shall not be entitled to any additional compensation for
failure to use allotted vacation, nor shall the Executive be allowed to carry
over unused vacation allowance from one calendar year to the next.  The
Executive shall be entitled to carry over sick leave in accordance with policies
established from time to time by the Bank.


2.5           Stock Ownership. The Executive is expected to assist in showing
confidence and support of the Bank by annual purchases of Bank stock as
determined appropriate for senior level officers.


2.6           Stock Compensation.  In addition to Executive’s Base Salary, Bank
shall provide Executive with $50,000.00 of restricted stock in Bank, subject to
Executive meeting the “Employment Requirement” (as hereinafter defined).  The
terms and conditions to Executive’s restricted stock shall be those applicable
to all shares of the same class.  The restricted stock will be valued as of the
date purchased (within two (2) months of this Agreement) based upon the most
recently published price on the OTC Bulletin Board as of the purchase date.  For
purposes of this section 2.5, “Employment Requirement” shall mean Executive’s
continuous employment by Bank for a period of five (5) years from the date of
this Agreement.  Said restricted shares will be distributed within forty-five
(45) days of Executive meeting the Employment Requirement.  Should the Executive
not meet the Employment Requirement, the restricted stock shall revert back to
the Bank and be cancelled.


2.7           Taxes.  All compensation of the Executive shall be subject to
withholding and other employment taxes imposed by federal, state, and local law.


ARTICLE 3
TERMINATION OF EMPLOYMENT


3.1           Termination.  The Executive is employed for an initial three (3)
year term, followed by automatic one year terms, unless notice of termination of
this Agreement is made by a Party as provided in this Article.  All notices of
termination shall be in writing, and provide thirty (30) days notice.  Should
the Executive give less than thirty (30) days written notice, the Bank may
terminate this Agreement immediately without further compensation as may be
provided in subsections of this section 3.1.  Should Executive give thirty (30)
or more days written notice of termination of this Agreement, the Bank may elect
to immediately remove all job duties from Executive and pay Executive through
the effective date of the Termination, followed by any applicable additional
compensation as provided in the subsections of this section 3.1.  Should Bank
elect to give thirty (30) days notice of termination, it may elect to
immediately remove all job duties from Executive and pay Executive through the
effective date of the Termination, followed by any applicable additional
compensation as provided in the subsections of this section 3.1.  All payments
of Base Salary under this Article shall be made in the normal course of the
Bank’s payroll schedule and not by way of lump sum.


(a)           Termination Within Initial Term.  Should the Executive terminate
this Agreement within the initial 3 year term, no further compensation shall be
due.  Should the Bank terminate this Agreement within the initial 3 year term,
the Bank shall pay Executive the remaining Base Salary due through the initial
term of this Agreement or one calendar year of Base Salary, whichever is
greater.  All covenants agreed upon within this Agreement, including but not
limited to those covenants contained in Articles 4 and 5 shall survive any
termination of this Agreement pursuant to this subsection 3.1(a).

 
3 of 14

--------------------------------------------------------------------------------

 


(b)           Termination by Executive Following Initial Term.   Should
Executive terminate this Agreement following the initial 3 year term no further
compensation shall be due.


(c)           Termination by Bank Following Initial Term but Before Eligibility
Under Salary Continuation Agreement.  Should the Bank terminate this Agreement
following the initial 3 year term, but before Executive is eligible for benefits
under the Salary Continuation Agreement, Executive shall be paid 12 months (1
year) Base Salary.  Should Executive obtain other employment during the 12
months of continued Base Salary, all payments under this subsection 3.1(c) shall
cease at the time Executive begins other employment.  Executive affirmatively
agrees to immediately notify Bank of any other employment under this subsection
3.1(c).


(d)           Termination by Bank Following Initial Term and Executive is
Eligible Under Salary Continuation Agreement.  Following the initial 3 year
term, and if Executive is eligible to receive benefits under the Salary
Continuation Agreement, should Executive or Bank terminate this Agreement, no
further Base Salary or other compensation under this Agreement shall be paid.


(e)           Termination by Bank For Cause.  The Bank may terminate the
Executive’s employment immediately without the thirty (30) days notice in
section 3.1 for any of the following –


 
1)
an intentional act of fraud, embezzlement, or theft by the Executive in the
course of employment.  For purposes of this Agreement no act or failure to act
on the part of the Executive shall be deemed to have been intentional if it was
due primarily to an error in judgment or negligence.  An act or failure to act
on the Executive’s part shall be considered intentional if it is not in good
faith and if it is without a reasonable belief that the action or failure to act
is in the best interests of the Bank,



 
2)
intentional violation of any law or significant policy of the Bank committed in
connection with the Executive’s employment, which in the Bank’s judgment has a
material adverse effect on the Bank,



 
3)
the Executive’s gross negligence in the performance of the Executive’s duties to
the Bank,



 
4)
intentional wrongful damage by the Executive to the business or property of the
Bank, including without limitation the reputation of the Bank, which in the
Bank’s sole judgment causes material harm to the Bank,

 
 
4 of 14

--------------------------------------------------------------------------------

 

 
5)
a breach by the Executive of fiduciary duties or misconduct involving
dishonesty, in either case whether in the Executive’s capacity as an officer or
as a director of the Bank,



 
6)
a breach by the Executive of this Agreement that in the sole judgment of the
Bank is a material breach, which breach is not corrected by the Executive within
30 days after receiving written notice of the breach from the Bank,



 
7)
removal of the Executive from office or permanent prohibition of the Executive
from participating in the Bank’s affairs by an order issued under section
8(e)(4) or (g)(1) of the Federal Deposit Insurance Act, 12 U.S.C. 1818(e)(4) or
(g)(1),



 
8)
conviction of the Executive for or plea of no contest to a felony or conviction
of or plea of no contest to a misdemeanor involving moral turpitude, or the
actual incarceration of the Executive, or



 
9)
the occurrence of any event that results in the Executive being excluded from
coverage, or having coverage limited for the Executive as compared to other
executives of the  Bank, under the Bank’s blanket bond or other fidelity or
insurance policy covering its directors, officers, or employees.



 
10)
The death of Executive.



Should termination occur under this subsection 3.1(e), no further Base Salary or
other compensation shall be paid effective immediately upon termination.  All
covenants agreed upon within this Agreement, including but not limited to those
covenants contained in Articles 4 and 5 shall survive any termination of this
Agreement pursuant to this subsection 3.1(e).


(f)           Voluntary Termination with Good Reason.  Voluntary Termination
with Good Reason shall mean a termination by Executive with 24 months after a
Change of Control, as defined in Article 6 of this Agreement, if the following
conditions (x) and (y) are satisfied: (x) a voluntary termination will be
considered a Voluntary Termination with Good Reason if any of the following
occur without the Executive’s advance written consent –


(1)           a material diminution of the Executive’s Base Salary,


(2)           a material diminution of the Executive’s authority, duties, or
responsibilities,


(3)           a material diminution in the authority, duties, or
responsibilities of the supervisor to whom the Executive is required to report,


(4)           a material diminution in the budget over which the Executive
retains authority,

 
5 of 14

--------------------------------------------------------------------------------

 


(5)           a material change in the geographic location at which the
Executive must perform services for the Bank, or


(6)           any other action or inaction that constitutes a material breach by
the Bank of this Agreement.


(y)           the Executive must give notice to the Bank of the existence of one
or more of the conditions described in clause (x) within 90 days after the
initial existence of the condition, and the Bank shall have 30 days thereafter
to remedy the condition.  In addition, the Executive’s voluntary termination
because of the existence of one or more of the conditions described in clause
(x) must occur within 24 months of the date of the Change of Control, as defined
in Article 6 of this Agreement.  Should Voluntary Termination with Good Reason
occur under this subsection 3.1(f), compensation shall be as provided in Article
6 of this Agreement.  All covenants agreed upon within this Agreement, including
but not limited to those covenants contained in Articles 4 and 5 shall survive
any termination of this Agreement pursuant to this subsection 3.1(f).


ARTICLE 4
CONFIDENTIALITY AND CREATIVE WORK


4.1           Non-disclosure.  The Executive covenants and agrees not to reveal
to any person, firm, or corporation any confidential information of any nature
concerning the Bank or its business, or anything connected therewith.  As used
in this Article 4 the term “confidential information” means all of the Bank’s
and its affiliates’ confidential and proprietary information and trade secrets
in existence on the date hereof or existing at any time during the term of this
Agreement, including but not limited to –


(a)           the whole or any portion or phase of any business plans, financial
information, purchasing data, supplier data, accounting data, or other financial
information,


(b)           the whole or any portion or phase of any research and development
information, design procedures, algorithms or processes, or other technical
information,


(c)           the whole or any portion or phase of any marketing or sales
information, sales records, customer lists, prices, sales projections, or other
sales information, and


(d)           trade secrets, as defined from time to time by the laws of the
State of South Carolina.


This section 4.1 does not prohibit disclosure required by an order of a court
having jurisdiction or a subpoena from an appropriate governmental agency or
disclosure made by the Executive in the ordinary course of business and within
the scope of the Executive’s authority.


4.2           Return of Materials.  The Executive agrees to deliver or return to
the Bank upon termination of Executive’s employment, or as soon thereafter as
possible, all written information and any other similar items furnished by the
Bank or prepared by the Executive in connection with the Executive’s services
hereunder.  The Executive will retain no copies thereof after termination of the
Executive’s employment.

 
6 of 14

--------------------------------------------------------------------------------

 


4.3           Creative Work.  The Executive agrees that all creative work and
work product, including but not limited to all technology, business management
tools, processes, software, patents, trademarks, and copyrights developed by the
Executive during the term of this Agreement and in the course and scope of the
Executive’s duties hereunder, regardless of when or where such work or work
product was produced, constitutes work made for hire, all rights of which are
owned by the Bank.  The Executive hereby assigns to the Bank all rights, title,
and interest, whether by way of copyrights, trade secret, trademark, patent, or
otherwise, in all such work or work product, regardless of whether the same is
subject to protection by patent, trademark, or copyright laws.


4.4           Injunctive Relief.  The Executive acknowledges that it is
impossible to measure in money the damages that will be suffered by the Bank if
the Executive fails to observe the obligations imposed by this Article
4.  Accordingly, if the Bank institutes an action to enforce the provisions
hereof, the Executive hereby waives the claim or defense that an adequate remedy
at law is available to the Bank and the Executive agrees not to urge in any such
action the claim or defense that an adequate remedy at law exists.


4.5           Affiliates’ Confidential Information is Covered; Confidentiality
Obligation Survives Termination.  For purposes of this Agreement, the term
“affiliate” includes First Reliance Bancshares, Inc., the Bank, and any entity
that directly or indirectly through one or more intermediaries controls, is
controlled by, or is under common control with First Reliance Bancshares, Inc.
or the Bank.  The rights and obligations set forth in this Article 4 shall
survive termination of this Agreement.


ARTICLE 5
COMPETITION AFTER EMPLOYMENT TERMINATION


5.1           Covenant Not to Solicit Employees.  Should this Agreement be
terminated by either Executive or Bank during the initial 3 year term, the
Executive agrees not to solicit the services of any officer or employee of the
Bank for two (2) years after the Executive’s employment is terminated.


5.2           Covenant Not to Compete.


(a)           Should this Agreement be terminated by either Executive or Bank
during the initial 3 year term, the Executive covenants and agrees not to
compete directly or indirectly with the Bank without advance written consent of
the Bank for two years after employment is terminated, plus any period during
which the Executive is in violation of this covenant not to compete and any
period during which the Bank seeks by litigation to enforce this covenant not to
compete.  For purposes of this section –


 
1)
the term “compete” means


 
7 of 14

--------------------------------------------------------------------------------

 


(a)           providing financial products or services on behalf of any
financial institution for any person residing in the territory,


(b)           assisting (other than through the performance of ministerial or
clerical duties) any financial institution in providing financial products or
services to any person residing in the territory, or


(c)           inducing or attempting to induce any person who was a customer of
the Bank at the date of the Executive’s employment termination to seek financial
products or services from another financial institution.


 
2)
the words “directly or indirectly” means –



(a)           acting as a consultant, officer, director, independent contractor,
or employee of any financial institution in competition with the Bank in the
territory, or


(b)           communicating to such financial institution the names or addresses
or any financial information concerning any person who was a customer of the
Bank at the Executive’s employment termination.


 
3)
the term “customer” means any person to whom the Bank is providing financial
products or services on the date of the Executive’s employment termination.



 
 4)
the term “financial institution” means any bank, savings association, or bank or
savings association holding company, or any other institution, the business of
which is engaging in activities that are financial in nature or incidental to
such financial activities as described in section 4(k) of the Bank Holding
Company Act of 1956, other than the Bank or any of its affiliated corporations.



 
 5)
“financial product or service” means any product or service that a financial
institution or a financial holding company could offer by engaging in any
activity that is financial in nature or incidental to such a financial activity
under section 4(k) of the Bank Holding Company Act of 1956 and that is offered
by the Bank or an affiliate on the date of the Executive’s employment
termination, including but not limited to banking activities and activities that
are closely related and a proper incident to banking.

 
 
8 of 14

--------------------------------------------------------------------------------

 

 
 6)
the term “person” means any individual or individuals, corporation, partnership,
fiduciary or association.



 
 7)
the term “territory” means the State of South Carolina.  Executive agrees to
this territory since he is a senior officer with responsibilities over all
offices and is involved in plans and decisions for future expansion of the Bank.



(b)           If any provision of this section or any word, phrase, clause,
sentence or other portion thereof (including, without limitation, the
geographical and temporal restrictions contained therein) is held to be
unenforceable or invalid for any reason, the unenforceable or invalid provision
or portion shall be modified or deleted so that the provisions hereof, as
modified, are legal and enforceable to the fullest extent permitted under
applicable law.


5.3           Remedies.  Because of the unique character of the services to be
rendered by the Executive hereunder, the Executive understands that the Bank
would not have an adequate remedy at law for the material breach or threatened
breach by the Executive of any one or more of the Executive’s covenants in this
Article 5.  Accordingly, the Executive agrees that the Bank’s remedies for a
material breach or threatened breach of this Article 5 include but are not
limited to forfeiture of any money representing accrued salary, contingent
payments, or other fringe benefits due and payable to the Executive, and a suit
in equity by the Bank to enjoin the Executive from the breach or threatened
breach of such covenants.  The Executive hereby waives the claim or defense that
an adequate remedy at law is available to the Bank and the Executive agrees not
to urge in any such action the claim or defense that an adequate remedy at law
exists.  Nothing herein shall be construed to prohibit the Bank from pursuing
any other remedies for the breach or threatened breach.


5.4           Article 5 Survives Termination.  The rights and obligations set
forth in this Article 5 shall survive termination of this Employment Agreement
during the initial 3 year term, unless otherwise provided in Section 3.1.


ARTICLE 6
CHANGE IN CONTROL


6.1           Change in Control Defined. For purposes of this Agreement the term
“Change in Control” means a change in control as defined in Internal Revenue
Code section 409A and rules, regulations, and guidance of general application
thereunder issued by the Department of the Treasury, including –


(a)           Change in ownership: a change in ownership of First Reliance
Bancshares, Inc., a South Carolina corporation of which the Bank is a wholly
owned subsidiary, occurs on the date any one person or group accumulates
ownership of First Reliance Bancshares, Inc. stock constituting more than 50% of
the total fair market value or total voting power of First Reliance Bancshares,
Inc. stock, or
 
 
9 of 14

--------------------------------------------------------------------------------

 

(b)           Change in effective control: (x) any one person or more than one
person acting as a group acquires within a 12-month period ownership of First
Reliance Bancshares, Inc. stock possessing 30% or more of the total voting power
of First Reliance Bancshares, Inc., or (y) a majority of First Reliance
Bancshares, Inc.’s board of directors is replaced during any 12-month period by
directors whose appointment or election is not endorsed in advance by a majority
of First Reliance Bancshares, Inc.’s board of directors, or


(c)           Change in ownership of a substantial portion of assets: a change
in ownership of a substantial portion of First Reliance Bancshares, Inc.’s
assets occurs if in a 12-month period any one person or more than one person
acting as a group acquires from First Reliance Bancshares, Inc. assets having a
total gross fair market value equal to or exceeding 40% of the total gross fair
market value of all of First Reliance Bancshares, Inc.’s assets immediately
before the acquisition or acquisitions.  For this purpose, gross fair market
value means the value of First Reliance Bancshares, Inc.’s assets, or the value
of the assets being disposed of, determined without regard to any liabilities
associated with the assets.


6.2           Change in Control.


(a)  If a Change in Control occurs during the term of this Agreement and if
within 24 months thereafter the Bank terminates this Agreement other than a
Termination for Cause, as defined in subsection 3.1(e), or Executive terminates
this Agreement as a Voluntarily Termination with Good Reason, as defined in
subsection 3.1(f), the Bank shall make or cause to be made a lump-sum payment to
the Executive in an amount in cash equal to two times the Executive’s annual
compensation.  For this purpose annual compensation means (x) the Executive’s
Base Salary on the date of the Change in Control or on the date of the
Executive’s employment termination (at whichever date the Executive’s Base
Salary is greater, but excluding any compensation earned in the Executive’s
capacity as a director), plus (y) any bonus awarded for the most recent whole
calendar year before the year in which the Change in Control occurred or for the
most recent whole calendar year before the year in which employment termination
occurred (whichever is greater), regardless of whether the bonus is paid in the
year earned or in a later calendar year and regardless of whether the bonus is
subject to elective deferral or vesting.  Annual compensation shall be
calculated without regard to any deferrals under qualified or nonqualified
plans, but annual compensation shall not include interest or other earnings
credited to the Executive under qualified or nonqualified plans.  The amount
payable to the Executive hereunder shall not be reduced to account for the time
value of money or discounted to present value.  The payment required under this
paragraph (a) is payable no later than five business days after employment
termination, but if the Bank determines that payment must be delayed to comply
with Internal Revenue Code section 409A the payment required by this paragraph
(a) shall be made on the first day of the seventh month after the month in which
employment termination occurs.  The Bank and the Executive acknowledge and agree
that all other payments following termination, under section 3.1 shall not be
payable if the Executive’s employment termination occurs within 24 months after
a Change in Control or if compensation and benefits are payable or shall have
been paid previously to the Executive under this section 6.2.


(b)           If a Change in Control occurs and within 24 months thereafter the
Bank terminates the Executive’s employment other than for Cause or the Executive
terminates employment Voluntarily with Good Reason, the Bank shall cause the
Executive to become fully vested in awards under any stock option, stock
incentive, or other non-qualified plans, programs, or arrangements in which the
Executive participated if (x) the plan, program, or arrangement does not address
the effect of a change in control or termination after a change in control and
(y) award vesting occurs automatically with the passage of time or years of
service.  Provided the Executive is at the time a covered employee within the
meaning of Internal Revenue Code section 162(m), accelerated vesting in or
entitlement to awards shall not occur under this section 6.2(b) in the case of
any award for which vesting or entitlement is based on achievement of
performance conditions, whether the conditions have to do with individual
performance or corporate performance measures, including but not limited to
stock price or financial statement or other financial measures.

 
10 of 14

--------------------------------------------------------------------------------

 


ARTICLE 7
MISCELLANEOUS


7.1           Successors and Assigns.


(a)           This Agreement is binding on the Bank’s successors.  This
Agreement shall be binding upon the Bank and any successor to the Bank,
including any persons acquiring directly or indirectly all or substantially all
of the business or assets of the Bank by purchase, merger, consolidation,
reorganization, or otherwise.  But this Agreement and the Bank’s obligations
under this Agreement are not otherwise assignable, transferable, or delegable by
the Bank.  By agreement in form and substance satisfactory to the Executive, the
Bank shall require any successor to all or substantially all of the business or
assets of the Bank to expressly assume and agree to perform this Agreement in
the same manner and to the same extent the Bank would be required to perform if
no such succession had occurred.


(b)           This Agreement is personal in nature and is not assignable.  This
Agreement is personal in nature.  Without written consent of the other parties,
no party shall assign, transfer, or delegate this Agreement or any rights or
obligations under this Agreement except as expressly provided herein.  Without
limiting the generality or effect of the foregoing, the Executive’s right to
receive payments hereunder is not assignable or transferable, whether by pledge,
creation of a security interest, or otherwise, except for a transfer by the
Executive’s will or by the laws of descent and distribution.  If the Executive
attempts an assignment or transfer that is contrary to this section 6.1, the
Bank shall have no liability to pay any amount to the assignee or transferee.


7.2           Governing Law, Jurisdiction, and Forum.  This Agreement shall be
construed under and governed by the laws of the State of South Carolina, without
giving effect to any conflict of laws provision or rule (whether of the State of
South Carolina or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of South Carolina.  By
entering into this Agreement, the Executive acknowledges that he is subject to
the jurisdiction of both the federal and state courts in the State of South
Carolina.  Any actions or proceedings instituted under this Employment Agreement
shall be brought and tried solely in courts located in Florence County, South
Carolina or in the federal court having jurisdiction in Florence, South
Carolina.  The Executive expressly waives the right to have any such actions or
proceedings brought or tried elsewhere.

 
11 of 14

--------------------------------------------------------------------------------

 


7.3           Entire Agreement.  This Agreement sets forth the entire agreement
of the parties concerning the employment of the Executive.  Any oral or written
statements, representations, agreements, or understandings made or entered into
prior to or contemporaneously with the execution of this Agreement are hereby
rescinded, revoked, and rendered null and void by the parties.


7.4           Notices.  All notices, requests, demands, and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered by hand or mailed, certified or registered mail, return receipt
requested, with postage prepaid.  Unless otherwise changed by notice, notice
shall be properly addressed to the Executive if addressed to the address of the
Executive on the books and records of the Bank at the time of the delivery of
notice, and properly addressed to the Bank if addressed to the Board of
Directors, First Reliance Bancshares, Inc., 2170 West Palmetto Street, Florence,
South Carolina 29501.


7.5           Severability.  If there is a conflict between any provision of
this Agreement and any statute, regulation, or judicial precedent, the latter
shall prevail, but the affected provisions of this Agreement shall be curtailed
and limited solely to the extent necessary to bring them within the requirements
of law.  If any provision of this Agreement is held by a court of competent
jurisdiction to be indefinite, invalid, void or voidable, or otherwise
unenforceable, the remainder of this Agreement shall continue in full force and
effect unless that would clearly be contrary to the intentions of the parties or
would result in an injustice.


7.6           Captions and Counterparts.  The captions in this Agreement are
solely for convenience.  The captions in no way define, limit, or describe the
scope or intent of this Agreement.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.


7.7           Amendment and Waiver.  This Agreement may not be amended,
released, discharged, abandoned, changed, or modified in any manner, except by
an instrument in writing signed by each of the parties hereto.  The failure of
any party hereto to enforce at any time any of the provisions of this Agreement
shall not be construed to be a waiver of any such provision, nor affect the
validity of this Agreement or any part thereof or the right of any party
thereafter to enforce each and every such provision.  No waiver or any breach of
this Agreement shall be held to be a waiver of any other or subsequent breach.


7.8           Payment of Legal Fees.  The Bank is aware that after a Change in
Control management could cause or attempt to cause the Bank to refuse to comply
with its obligations under this Agreement, or could institute or cause or
attempt to cause the Bank to institute litigation seeking to have this Agreement
declared unenforceable, or could take or attempt to take other action to deny
Executive the benefits intended under this Agreement.  In these circumstances
the purpose of this Agreement would be frustrated.  The Bank desires that the
Executive not be required to incur the expenses associated with the enforcement
of rights under this Agreement, whether by litigation or other legal action,
because the cost and expense thereof would substantially detract from the
benefits intended to be granted to the Executive hereunder.  The Bank desires
that the Executive not be forced to negotiate settlement of rights under this
Agreement under threat of incurring expenses.  Accordingly, if after a Change in
Control occurs it appears to the Executive that (x) the Bank has failed to
comply with any of its obligations under this Agreement, or (y) the Bank or any
other person has taken any action to declare this Agreement void or
unenforceable, or instituted any litigation or other legal action designed to
deny, diminish, or to recover from the Executive the benefits intended to be
provided to the Executive hereunder, the Bank irrevocably authorizes the
Executive from time to time to retain counsel of the Executive’s choice, at the
Bank’s expense as provided in this section 7.8, to represent the Executive in
the initiation or defense of any litigation or other legal action, whether by or
against the Bank or any director, officer, stockholder, or other person
affiliated with the Bank, in any jurisdiction.  Despite any existing or previous
attorney-client relationship between the Bank and any counsel chosen by the
Executive under this section 7.8, the Bank irrevocably consents to the Executive
entering into an attorney-client relationship with that counsel and the Bank and
the Executive agree that a confidential relationship shall exist between the
Executive and that counsel.  The fees and expenses of counsel selected from time
to time by the Executive as provided in this section shall be paid or reimbursed
to the Executive by the Bank on a regular, periodic basis upon presentation by
the Executive of a statement or statements prepared by counsel in accordance
with counsel’s customary practices, up to a maximum aggregate amount of
$100,000, whether suit be brought or not, and whether or not incurred in trial,
bankruptcy, or appellate proceedings.  The Bank’s obligation to pay the
Executive’s legal fees provided by this section 7.8 operates separately from and
in addition to any legal fee reimbursement obligation the Bank may have with the
Executive under any separate severance or other agreement.  Despite anything in
this Agreement to the contrary however, the Bank shall not be required to pay or
reimburse Executive’s legal expenses if doing so would violate section 18(k) of
the Federal Deposit Insurance Act [12 U.S.C. 1828(k)] and Rule 359.3 of the
Federal Deposit Insurance Corporation [12 CFR 359.3].

 
12 of 14

--------------------------------------------------------------------------------

 


7.9           Consultation with Counsel and Interpretation of this
Agreement.  The Executive acknowledges and agrees that the Executive has had the
assistance of counsel of the Executive’s choosing in the negotiation of this
Agreement, or the Executive has chosen not to have the assistance of the
Executive’s own counsel.  Both the Bank and the Executive have participated in
the negotiation and drafting of this Agreement, and they hereby agree that there
shall not be strict interpretation against either party in connection with any
review of this Agreement in which interpretation thereof is an issue.


7.10           Compliance with Internal Revenue Code Section 409A.  The Bank and
the Executive intend that their exercise of authority or discretion under this
Agreement shall comply with section 409A of the Internal Revenue Code of
1986.  If when the Executive’s employment terminates the Executive is a
specified employee, as defined in section 409A of the Internal Revenue Code of
1986, and if any payments under this Agreement, including Articles 4 or 5, will
result in additional tax or interest to the Executive because of section 409A,
then despite any provision of this Agreement to the contrary the Executive shall
not be entitled to the payments until the earliest of (x) the date that is at
least six months after termination of the Executive’s employment for reasons
other than the Executive’s death, (y) the date of the Executive’s death, or (z)
any earlier date that does not result in additional tax or interest to the
Executive under section 409A.  As promptly as possible after the end of the
period during which payments are delayed under this provision, the entire amount
of the delayed payments shall be paid to the Executive in a single lump sum.  If
any provision of this Agreement does not satisfy the requirements of section
409A, the provision shall nevertheless be applied in a manner consistent with
those requirements.  If any provision of this Agreement would subject the
Executive to additional tax or interest under section 409A, the Bank shall
reform the provision.  However, the Bank shall maintain to the maximum extent
practicable the original intent of the applicable provision without subjecting
the Executive to additional tax or interest, and the Bank shall not be required
to incur any additional compensation expense as a result of the reformed
provision.

 
13 of 14

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.



 
EXECUTIVE
               
/s/ Craig S. Evans
             
FIRST RELIANCE BANK
             
By:
/s/ F. R. Saunders Jr.
   
F. R. Saunders Jr.
 
Its:
President and Chief Executive Officer
             
FIRST RELIANCE BANCSHARES, INC.
             
By:
/s/ F. R. Saunders Jr.
   
F. R. Saunders Jr.
 
Its:
President and Chief Executive Officer


 
14 of 14

--------------------------------------------------------------------------------

 
